DETAILED ACTION
RESPONSE TO AMENDMENT
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I, claims 1-5, 10-11 and 13 in the reply filed on 10/18/2022 is acknowledged.
Claims 28 and 97 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/18/2022.

INFORMATION DISCLOSURE STATEMENT
2.	Information Disclosure Statements submitted 11/23/2021, 3/28/2022 and 10/18/2022 are acknowledged. 

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 13 is  rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kessler et al. (US 2019/0381093).
Kessler et al. (US 2019/0381093) (hereinafter Kessler et al.) disclose compositions that include molecular iodine in high amounts (1120 ppm) in glycerol (a.k.a. glycerin). 1120 ppm is about 0.112 % and thus the glycerol would be present at 999.888 % ( para 0096). There is no ethanol present. 

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 9-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kessler et al. (US 2019/0381093) in view of Loscher et al. (US 20200129543) and Kolsky et al.  (CN 106163577 A). 
Kessler et al. (US 2019/0381093) (hereinafter Kessler et al.) disclose compositions that include molecular iodine in high amounts (1120 ppm) in glycerol (a.k.a. glycerin). 1120 ppm is about 0.112 % and thus the glycerol would be present at 999.888 % ( para 0096). While Kessler et al. does not disclose about 1500 ppm (0.15 %), the reference does disclose that molecular iodine is highly effective against MRSA and offers advantages of a broad spectrum antimicrobial nasal agent with substantial in vitro and in vivo evidence.  Molecular iodine’s activity is effective against both common bacterial and antibiotic resistant species and does not generate resistant bacteria strains (para 0007). The compositions deliver free molecular iodine at concentrations that are 10 to 400 times higher than those found in typical iodophors (para 0024). Kessler et al. disclose the precise amount of concentration will depend on numbers factors, e.g. the components and physical characteristics of the composition, intended patient population, and the like and can be determined by one skilled in the art (para 0046). Kessler et al. disclose the ratio of molecular iodine to all iodine species in the compositions described in this application is at least 80% of all iodine species and preferably at least 90% and optimally 100% (para 0055). Kessler et al. further disclose that two formulation tactics are described in this application allow high concentrations of molecular iodine to be incorporated into the compositions of matter contemplated in this application. The first tactic is the use of a low vapor pressure, non-aqueous organic carrier with a boiling point greater than 100° C. to contain the molecular iodine. The hydrophobic environment of the organic carriers identified in this application has a higher affinity for molecular iodine as compared to water; this reduces the effective vapor pressure of molecular iodine and reduces the loss of molecular iodine to the atmosphere (para 0057) and the preferred emollient organic carriers of this application can solubilize at least two-times as much molecular iodine per unit volume as water. The combination of these characteristics serves to substantially lower the rate of loss of molecular iodine to the atmosphere once applied to an epidermal surface as compared to what the loss would be in an aqueous composition. The preferred emollient organic carriers of this application can be combined with water prior to application if it is desirable to increase the rate of release of molecular iodine from said composition for a particular use (para 0059). Kessler et al. disclose the preferred formulations identified in this application use either propylene glycol or glycerin as the emollient organic carrier for molecular iodine (para 0060). Kessler et al. disclose the present invention overcomes the limitations of the prior art by providing an emollient composition that contains high concentrations of substantially pure molecular iodine that can remain in contact with tissue for extended time periods(para 0069). There is no ethanol present. 	
Loscher et al. (US 20200129543) disclose ophthalmic use of molecular iodine in the compositions containing less than 0.5 % w/v (5000 ppm) molecular iodine (para 0106). In particular preferred embodiments, the compositions for use in the treatment of a disease or condition of the skin or mucosal tissue are formulated wherein the amount of molecular iodine in the composition is preferably at least 0.01% (w/v), at least 0.1% (w/v), at least 0.5% (w/v). (5000 ppm) (para 0108). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Kolsky et al.  (CN 106163577 A) disclose noncomplexed molecular iodine is effective amount of sterilizing, biocidal,  and antimicrobial (depending on the final use of the composition) purposes (abstract). Kolsky et al. disclose this invention covers a wide range of application and  using non complexed iodine is ideal, because sterilizing/biocidal/antimicrobial activity of the composition can be optimized for specific use and non (not) complexed iodine preparation can achieve higher levels of free molecular iodine, which has a higher biocidal activity than the iodine carrier. 
	It would have been prima facie obvious to one of ordinary skill in the art to optimize the amount of molecular iodine in the composition of Kessler et al. for the desired purpose as taught by the combined teachings of Loscher and Kolsky. One would have been motivated to do so to achieve higher biocidal activity. 

CORRESPONDENCE
5	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Danah Al-Awadi/                                                                            
Primary Examiner, Art Unit 1615